DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.
The amendment is with respect to the claims submitted in the Suplemental response of 2/1/2021.
 Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Hermanson on 02/02/2021.

The application has been amended as follows: 
Claim 8, lines 3-4, “for creating an opening each of the seeds;” has been replaced with – for creating an opening in each of the seeds; – 
Claim 8, line 8 “means while creating the opening in each seed” has been replaced with – means while creating the opening in each seed. –

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest all of the particulars of a seed injection device as claimed.
In particular, the prior art fails to teach the particulars of the continuous conveyance while creating an opening in a seed, and a rotating blade configured for creating an opening in each of the seeds.
The prior art of record, Depperman (US 20070207485 A1) teaches a similar seed additive conveyor. However, Depperman fails to teach a continuous conveyor while creating an opening with a rotating blade, and introducing an amount of additive into the seed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228.  The examiner can normally be reached on M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRITTANY A LOWERY/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/           Supervisory Patent Examiner, Art Unit 3644